179 F.2d 243
John W. WATTS and Lucille A. WATTS, Appellants,v.Lawrence F. SPECKMAN, Judge, Jefferson Circuit Court, Appellee.
No. 10907.
United States Circuit Court of Appeals Sixth Circuit.
December 6, 1949.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
R. Ruthenburg, Louisville, Ky., for appellants.
Leo T. Wolford, Louisville, Ky., Leo T. Wolford and Henry E. McElwain, Jr., Louisville, Ky., for appellee.
Before SIMONS, ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
In an appeal from an order dismissing a complaint by the appellants,


2
It appearing in said complaint that the appellants seek a judgment requiring the appellee to set aside the judgment entered by him in his official capacity as a Kentucky Circuit Judge, and praying for damages arising from the entry of such judgment, and


3
It further appearing that no allegations of diversity of citizenship or any intelligible assertion of a federal question are set forth in the complaint, and


4
The court perceiving no jurisdiction in the District Court to entertain the action on any ground whatsoever nor to grant the relief prayed should jurisdiction be established,


5
It is ordered that the judgment below be and it is hereby affirmed.